 


114 HR 641 RH: Conservation Easement Incentive Act of 2015
U.S. House of Representatives
2015-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 11 
114th CONGRESS 1st Session 
H. R. 641 
[Report No. 114–17] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Mr. Kelly of Pennsylvania (for himself, Mr. Thompson of California, Mr. Benishek, Mr. Blumenauer, Mrs. Capps, Mr. Costello of Pennsylvania, Mr. Dent, Mr. Doggett, Ms. Esty, Mr. Frelinghuysen, Mr. Garamendi, Mr. Joyce, Ms. Kaptur, Mr. Kind, Ms. Kuster, Mr. Larson of Connecticut, Mrs. Lummis, Mr. McDermott, Mr. McGovern, Mr. Meehan, Mr. Neal, Mr. Rangel, Mr. Reed, Ms. Linda T. Sánchez of California, Mr. Schock, Mr. Sensenbrenner, Ms. Tsongas, Mr. Walz, Mr. Gibson, Mr. Smith of Missouri, Mr. Marino, Mr. Young of Alaska, Mr. Welch, Mr. Zinke, Mr. Murphy of Florida, and Mr. Sanford) introduced the following bill; which was referred to the Committee on Ways and Means 
 

February 9, 2015
Additional sponsors: Mr. DesJarlais, Mr. Fitzpatrick, Mr. Murphy of Pennsylvania, Mr. Pitts, Mr. Peterson, Mr. Tipton, Mr. Langevin, Ms. Pingree, Mr. MacArthur, Mr. Swalwell of California, Mr. Paulsen, Mr. Barletta, Mr. Polis, Mr. Young of Indiana, Mr. Sean Patrick Maloney of New York, Mr. Sessions, Mr. Roskam, Mr. Williams, and Mr. Simpson

 
February 9, 2015 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 2, 2015 
 
 
 
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent the special rule for contributions of qualified conservation contributions. 
 
 
1.Short titleThis Act may be cited as the Conservation Easement Incentive Act of 2015. 2.Special rule for qualified conservation contributions made permanent (a)In general (1)IndividualsSubparagraph (E) of section 170(b)(1) of the Internal Revenue Code of 1986 (relating to contributions of qualified conservation contributions) is amended by striking clause (vi). 
(2)CorporationsSubparagraph (B) of section 170(b)(2) of such Code (relating to qualified conservation contributions) is amended by striking clause (iii). (b)Contributions of capital gain real property made for conservation purposes by Native Corporations (1)In generalSection 170(b)(2) of such Code is amended by redesignating subparagraph (C) as subparagraph (D), and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Qualified conservation contributions by certain Native Corporations 
(i)In generalAny qualified conservation contribution (as defined in subsection (h)(1)) which— (I)is made by a Native Corporation, and 
(II)is a contribution of property which was land conveyed under the Alaska Native Claims Settlement Act,shall be allowed to the extent that the aggregate amount of such contributions does not exceed the excess of the taxpayer’s taxable income over the amount of charitable contributions allowable under subparagraph (A). (ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation of clause (i), such excess shall be treated (in a manner consistent with the rules of subsection (d)(2)) as a charitable contribution to which clause (i) applies in each of the 15 succeeding taxable years in order of time. 
(iii)Native CorporationFor purposes of this subparagraph, the term Native Corporation has the meaning given such term by section 3(m) of the Alaska Native Claims Settlement Act.. (2)Conforming amendments (A)Section 170(b)(2)(A) of such Code is amended by striking subparagraph (B) applies and inserting subparagraph (B) or (C) applies. 
(B)Section 170(b)(2)(B)(ii) of such Code is amended by striking 15 succeeding years and inserting 15 succeeding taxable years.  (3)Valid existing rights preservedNothing in this subsection (or any amendment made by this subsection) shall be construed to modify the existing property rights validly conveyed to Native Corporations (within the meaning of section 3(m) of the Alaska Native Claims Settlement Act) under such Act. 
(c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning after December 31, 2014.   February 9, 2015 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 